DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimshaw et al (US 7,868,276) [hereinafter Grimshaw].
Regarding claims 1, 11, and 20, Grimshaw discloses a 1-to-N munitions adapter 130 for an airborne platform, comprising: a physical launcher interface that is configured and arranged to mechanically and electrically connect the 1-to-N munitions adapter to a single munition launcher that is i) configured and arranged to carry and launch a single munition of a first type, and ii) integrated to an airborne platform (Fig. 1, Fig. 4; Col. 16, lines 1-28)
Fig. 1, 4“…According to this exemplary embodiment, the canister of the holding device 130 can be adaptively structured to be mounted to one of the rails of the launcher 450, such that the canister of the holding device 130 would be mounted to the launcher 450 instead of the second airborne vehicle 152…”); and 
electronic control circuitry (applicant should note that elements 140, 138, 440, 102, 134, 135, make up some of the control circuitry; see Fig. 1 and 4) that is configured and arranged to: emulate a control interface of a single munition of the first type to the single munition launcher at least in part by identifying the 1-to-N munitions adapter to the single munition launcher as a single munition of the first type, and selectively control the release of multiple ones of a plurality of munitions of the second type that are carried by the 1-to-N munitions adapter while the airborne platform is in flight in response to signals received from the single munition launcher (Col. 3, lines 13-41: (“…the emulator 140 installed in the holding device 130 is configured to convert the first configuration information CI(1).sub.P1 of the first protocol P1 into configuration information CI.sub.P2 of the second protocol P2, in order to result in configuration information CI.sub.P2 that is operable with the holding device 130 and the first airborne vehicle 132. The emulator 140 is configured to convert a data stream of one protocol, such as the first protocol P1, into a data stream of another protocol, such as the second protocol P2, according to a predetermined algorithm, in order to essentially trick the holding device 130 into operating as if the interface 138 had received a communication of the second protocol P2…”).
Regarding claim 2, Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Specifically, it has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Applicant should note that Grimshaw teaches wherein the electronic control circuitry is capable of selectively control the release of multiple ones of the munitions of the second type that are carried by the 1-to-N munitions adapter while the airborne platform is in flight at least in part by determining a specific number of munitions of the second type that are to be released by the 1-to-N munitions adapter for a specific launch command received from the single munition launcher in response to launch control signals for a single munition of the first type that are received from the single munition launcher at the time the launch command is received by the 1-to-N munitions adapter from the single munition launcher (See Col. 7, lines 32-52: “…the holding device 130 includes a processor 134 and a launch control 136. The processor 134 can be configured to control the operations of the holding device 130. The processor 134 can also be configured to receive the converted configuration information CI.sub.P2 of the second protocol P2 from the emulator 140, and to transmit the converted configuration information CI.sub.P2 of the second protocol P2 to the launch control 136. The launch control 136, which is equipped with the necessary software and hardware components to operate the first airborne vehicle 132, outputs an operation instruction OI.sub.P2 of the second protocol P2 to one or more of the plurality of first airborne vehicles 132. The operation instruction OI.sub.P2 of the second protocol P2 can include guidance instructions for launching one or more of the plurality of first airborne vehicles 132….”).
Regarding claim 3, Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Specifically, it has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  The electronic control circuitry of Grimshaw  is capable of performing the intended use limitation of claim 3. 
Regarding claim 4, applicant should note that theclaims are limited to the adapter.  Any limitations regarding devices used with the adapter such as the launcher or types of munitions used are not seen as limiting structures and are only seen to show the intended use of the adapter.  Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Specifically, it has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  The electronic control circuitry of Grimshaw is capable of performing the intended use limitation of claim 4. 
Regarding claim 5, Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the The launch control 136, which is equipped with the necessary software and hardware components to operate the first airborne vehicle 132, outputs an operation instruction OI.sub.P2 of the second protocol P2 to one or more of the plurality of first airborne vehicles 132. The operation instruction OI.sub.P2 of the second protocol P2 can include guidance instructions for launching one or more of the plurality of first airborne vehicles 132…”). 
	Regarding claim 6, Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Specifically, it has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  The electronic control circuitry of Grimshaw is capable of performing the intended use limitation of claim 6.
Regarding claim 7, Grimshaw discloses wherein the single munition launcher is configured and arranged to carry and launch a single munition 152 (clearly seen in Fig. 1 and 4) having a first size that is powered by a single solid-fuel rocket engine (this limitation does not limit the adapter, is an intended use recitation) , and the 1-to-N munitions adapter is configured see in Fig. 1 and 4) that each have a second size and that are glide weapons without rocket power this limitation does not limit the adapter, is an intended use recitation). Applicant should note that the claims are limited to the adapter.  Any limitations regarding devices used with the adapter such as the launcher or types of munitions used are not seen as limiting structures and are only seen to show the intended use of the adapter.  
Regarding claim 8, Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Specifically, it has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  The electronic control circuitry of Grimshaw is capable of performing the intended use limitation of claim 8.
Regarding claim 9, Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Specifically, it has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  The electronic control circuitry of Grimshaw is capable of performing the intended use limitation of claim 10.

Applicant should note that the claims are limited to the adapter.  Any limitations regarding devices used with the adapter such as the launcher or types of munitions used are not seen as limiting structures and are only seen to show the intended use of the adapter.), and wherein the 1-to-N munitions adapter is operable to be communicably attached to one of the individual interface points of the single munition launcher (Fig. 1, Fig. 4).
	Regarding claims 12-19, see above rejections of claims 1-11 and 20 (see also: Col. 16, lines 1-28; Col. 3, lines 13-41; Col. 7, lines 32-52; Col. 10, lines 42-49; claims 1025)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641